DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 07/29/2022 has been received and fully considered.
3.	Claims 1-22 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 07/29/2022 have been fully considered but they are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avseth et al. (Seismic reservoir mapping from 3-D AVO in a North Sea turbidite system, 2001 (20 pages)), in view of Caers et al. (Geostatistical integration of rock physics, seismic amplitudes and geological models in North-Sea turbidite systems, 2001 (16 pages), further in view of Trudeng et al. (Using Stochastic Seismic Inversion as Input for 3D Geomechanical Models, 2014 (7 pages)).
	6.1	In considering claims 1, 13, Avseth et al teaches a computer implemented method of modelling a subsurface region of the earth for hydrocarbon exploration, development, or production, the method comprising: 
receiving into a processing system pre-stack seismic datasets measured for one or more locations within the subsurface region and well log datasets measured from wells within the subsurface region (page 1759, left column, we have a comprehensive database available for this study, including thin sections and cores, well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest. The thin sections and cores are used to guide the facies identification from well log data. The well log data available for classification and generation of probability density functions (pdfs) include P-wave velocity (Vp), density and gamma ray for all the seven wells. In addition, we have S-wave velocity (Vs) and resistivity data (shallow and deep) from two of the wells. Helium porosity data are available from the cored zone in well 2. The prestack seismic data (i.e., CDP gathers) both from the selected 2-D lines and from the 3-D cube have been preprocessed for true amplitude recovery and amplitudevariation-with-offset (AVO) analysis. The processing includes spherical divergence correction, prestack f -k time migration, NMO correction, Radon-transform multiple removal, and surface consistent offset balancing.), wherein the seismic datasets comprise three-dimensional seismic amplitude data and wherein the well log datasets comprise core data and elastic logs (see fig.3.5.6, fig.18, page 1159 upper left column (page 1759, left column, we have a comprehensive database available for this study, including thin sections and cores, well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest. The thin sections and cores are used to guide the facies identification from well log data. The well log data available for classification and generation of probability density functions (pdfs) include P-wave velocity (Vp), density and gamma ray for all the seven wells. In addition, we have S-wave velocity (Vs) and resistivity data (shallow and deep) from two of the wells. Helium porosity data are available from the cored zone in well 2. The prestack seismic data (i.e., CDP gathers) both from the selected 2-D lines and from the 3-D cube have been preprocessed for true amplitude recovery and amplitudevariation-with-offset (AVO) analysis. The processing includes spherical divergence correction, prestack f -k time migration, NMO correction, Radon-transform multiple removal, and surface consistent offset balancing); selecting, with the processing system, key wells from among the wells based on the well log datasets (see fig.1, selection of wells 1-3 as key wells for execution of the modeling method); generating, based on the seismic datasets, a geophysical model (page 1167, we create a 2-D geologic model based on the facies information; see further page 1169-1171 seismic data modeling), wherein the geophysical model is 3D (The prestack seismic data (i.e., CDP gathers) both from the selected 2-D lines and from the 3-D cube have been preprocessed for true amplitude recovery and amplitude variation-with-offset (AVO) analysis) and wherein generating the geophysical model includes: measuring, based on the seismic amplitude data and the well log datasets for the key wells, an amplitude variation with offset (AVO) response of the seismic amplitude data to determine whether the measured AVO response meets prescribed requirements (page 1166-1167, figure 18, the measurement of the AVO response of the seismic amplitude data that is compared with the AVO response as expected from the well log data, to determine that there is correct match), 
iteratively re-processing the seismic amplitude data and repeating the step for measuring AVO at least until determining that the AVO response meets the prescribed requirements (page 1159, the seismic amplitude data is processed for recovery of true amplitude and AVO analysis and page 17166, provides that the method "first assess the feasibility of the AVO method and how it works in our case, by analyzing CDP gathers at well locations in a deterministic way”, which implicitly discloses, that the seismic amplitude data are re- processed as long as the AVO response does not satisfactorily matches the one expected from the well data), and performing an stochastic inversion process on the re-processed seismic amplitude data (page 1768, page 1170- page 1171, where the AVO inversion of the seismic data for the seismic AYO properties is disclosed); generating based on the well log datasets, a geological model (page 1163- page 1164; page 1767-1168, fig. 2-4,5,7,20, disclose that a model of the geology , i.e. a geologic model, is generated, based on the well data, that describes the lithofacies and corresponding layering in the subsurface region}, wherein generating the geological model includes: defining core facies from the core data for the key wells (page 1159,; figures 2-4; we suggest a descriptive scheme for the geologic characteristics of seismic lithofacies in deep-water clastic systems in order to objectively determine facies from well logs, cores, and thin sections (Table 1, Figure 2). The facies are numbered from I to VI and include conglomerates and gravels (facies I), thick-bedded sands (facies II), interbedded sands and shales (facies III), silty shales (facies IV), and pure shales (facies V). Four sub facies of facies II are defined and honor seismically important petrographic variations within the thick-bedded sand facies. These are determined from core, thin-section, and scanning electron microscope (SEM) analyses, and include cemented clean sands (facies IIa), uncemented or friable clean sands (facies IIb), plane-laminated sands (facies IIc) and shaly sands (facies II d), further page 1160- page 1161, column 7, line 75, generating, based on the elastic logs for the key wells, an elastic facies model for predicting elastic facies from elastic logs (elastic facies are identified for elastic well lags on page 1161; figure 5; page 1162; figure 7, & and statistical models for predicting elastic facies from elastic logs are generated on page 1163-1165, figure 13-17), and associating the elastic facies with the core facies (see Avseth et al. page 1161-1162, figure 5, 7, 8 the elastic facies are associated with the core facies, as in fig. 5. Rock physics diagnostics of two sandstone intervals in well 2, indicating an unconsolidated zone (facies IIb) and a cemented zone (facies IIa). The unconsolidated sands have been confirmed by core observations (Figure 4). Presence of cemented Heimdal Formation sands has been confirmed in a nearby oil field (Figure 6), fig. 7. P-wave velocity versus gamma ray (top) and density versus gamma ray (bottom) for different seismic lithofacies in training data (well 2). Note the ambiguity in P-wave velocity between facies IIb and IV/V); generating a conceptual depositional model of the subsurface region (page 1171,; page 1172,- 1773; figures 24, 25, 27-29, a conceptual model of the deposition is generated based on the facies distributions obtained from the geophysical model and the geological model); however, he does not expressly teach the step of: integrating the generated geophysical model, geological model and conceptual depositional model into a three-dimensional (3D) reservoir model for the subsurface region, wherein the stochastic inversion process on the re-processed seismic amplitude data is performed using a same 3D grid as the 3D reservoir model. 
Caers et al. teaches the step of: integrating the generated geophysical model, geological model and conceptual depositional model into a three-dimensional (3D) reservoir model for the subsurface region (see Abstract and page 2 “Modelling facies probability distributions from seismic”, to obtain geophysical model, geological model and conceptual depositional model of a subsurface region and then it teaches (on page 3 “Geostatistical integration of seismic and geological model”-page 4, “Methodology”, "From training image to conditional distribution ” how to integrate the generated geophysical model, geological model and conceptual depositional model into a three-dimensional reservoir model for the subsurface region, in order to generate an accurate fine scale reservoir model (see page 6 “Three dimensional model”).
 	Avseth et al. and Caers et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Caers et al. is similar to that of Avseth et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Caers et al. with that of Avseth et al. because Caers et al. model of 3D model with accuracy (see page 6 left column).
But he does not specifically teach that the stochastic inversion process on the re-processed seismic amplitude data is performed using a same 3D grid as the 3D reservoir model. Trudeng et al. teaches that that the stochastic inversion process on the re-processed seismic amplitude data is performed using a same 3D grid as the 3D reservoir model (see title, abstract, fig. 1-2, page 2 “In geostatistical seismic inversion, prestack seismic cubes are inverted into a high-resolution 3D geological model framework. The algorithm is a stochastic simulation approach producing multiple high-resolution realizations of AI, Vp/Vs , and density that tie at the well control and are consistent with the seismic data. A geological modeling grid is used as the framework for the inversion. One benefit of this approach is that the seismic data are inverted directly into the geological modeling grid where the results are immediately at the appropriate scale for geomechanical modeling. The stochastic seismic inversion workflow consists of the following main steps: [Symbol font/0xB7] Geological model building [Symbol font/0xB7] Well data upscaling [Symbol font/0xB7] Prior model building [Symbol font/0xB7] Variogram modeling [Symbol font/0xB7] Inversion to AI, Vp/Vs , and density A geological modeling grid was built, covering the area of interest and incorporating well markers, interpreted horizons, and fault information. The grid was constructed in the time domain to honor the reservoir horizons and well markers and the stratigraphic conformance rules in the reservoir zone. It is important to design the 3D geological modeling grid at a scale that captures the geological heterogeneities of the well logs—independent of seismic sample rate. Fig. 1b also shows the constructed grid applied in the stochastic seismic inversion. The available well logs were upscaled into the geological modeling grid. Crossploting techniques were used to classify and estimate the different correlation modes existing between the inversion properties and such understanding was later fed into the seismic inversion engine. Page 3 “A derived deterministic AVO inversion result was used as the prior model. The approach to build the prior models could range from a constant mean and standard deviation in each layer of the model to a fully spatially variant model incorporating lateral and vertical trends. Because there was only one well available for this study, the selected approach was to use the deterministic inversion results as prior models. In areas with more well control, a different approach may be preferable. The variogram model plays a key role in controlling the “texture” of the high-resolution details present in the inverted realizations. Experimental variograms were calculated from the upscaled well data and seismic data to characterize the vertical and horizontal variations in AI, Vp/Vs , and density. Spatial correlation models fitted to the experimental variograms were used as constraints in the inversion. Since we only have one well in this study, there are limitations related to the variogram analysis, and there will be uncertainties in the inversion results outside the range of the variogram. Better well control would be ideal. The stochastic inversion was performed over the geological 3D grid shown in Fig. 1 using the described input data and data analysis. The output was multiple realizations of AI, Vp/Vs , and density. Fig. 2 shows an example of three different realizations of acoustic impedance, Vp/Vs and density.”).
	Avseth et al., Caers et al., and Trudeng et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Trudeng et al. is similar to that of Avseth et al. and Caers et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Trudeng et al. with that of Avseth et al. and Caers et al. because Trudeng et al. provides an algorithm that produces high-resolution realizations (see page 2).
	6.2	Regarding claim 2, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that wherein the key wells are wells having well log data that deviates less than a prescribed deviation (see Avseth et al. page 1168, fig.19 well 2, Seismic section intersecting the lobe of the submarine fan and well 2. The picked horizon and the arrows on the side indicate the top of the Heimdal sands. There is a marked phase shift along the top Heimdal horizon. CDP spacing is 18 m).
	6.3	As per claim 3, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the step of comparing the AVO response of the re-processed seismic amplitude data at the key wells to the well log dataset for the key wells to determine the AVO response meets prescribed requirements (see Avseth et al.  fig.18, page 1166, AVO analysis at the well locations Figure 18 shows the real and synthetic CDP gathers at the three well locations in Figure 1 and the corresponding picked amplitudes at the top Heimdal horizon superimposed on exact Zoeppritz calculated reflectivity curves derived from the well log data. In well 2, the type well, the top Heimdal sands are unconsolidated, oil-saturated sands, capped by silty shales. According to the saturation curves derived from deep resistivity measurements, the oil saturation in the reservoir ranges from 20 to 80%, with an average of about 60% (Figure 9). Because the sonic and density logs are assumed to measure in the mud filtrate invaded zone (0–10% oil), we do fluid substitution to calculate the seismic properties of the reservoir using the Biot-Gassmann theory (Gassmann, 1951; Mavko et al., 1998) assuming a uniform saturation model. The corresponding AVO response shows a negative zero-offset reflectivity and negative AVO gradient. In well 1, we have a water-saturated cemented sand below a silty shale. The corresponding AVO response in this well shows a strong positive zero-offset reflectivity and a relatively strong negative gradient. Lacking shear wave measurements in this well, we used a facies dependent Vp/Vs ratio derived from the training facies in well 2 (Figure 8) to calculate shear wave velocities. The vertical facies variation was determined by the facies classification as described above; 1169, Comparing the synthetic fullstack section with the real stack section, we observe a good fit. This shows that the earth model can explain the seismic signatures observed in the real).
	6.4	As per claims 4, 14, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that the step of generating the well logs, wherein the well logs are generated by passing well logging tools through the wells and measuring the elastic logs using measurement tools and measuring the core data from physical samples of the wells (see Avseth et al. page 1159, we have a comprehensive database available for this study, including thin sections and cores, well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest. The thin sections and cores are used to guide the facies identification from well log data. The well log data available for classification and generation of probability density functions (pdfs) include P-wave velocity (Vp), density and gamma ray for all the seven wells. In addition, we have S-wave velocity (Vs) and resistivity data (shallow and deep) from two of the wells. Helium porosity data are available from the cored zone in well 2. The prestack seismic data (i.e., CDP gathers) both from the selected 2-D lines and from the 3-D cube have been preprocessed for true amplitude recovery and amplitude variation-with-offset (AVO) analysis. The processing includes spherical divergence correction, prestack f -k time migration, NMO correction, Radon-transform multiple removal, and surface consistent offset balancing.); and generating the seismic datasets using a seismic sensor device in communication with the computing device via the interface (see Avseth et al. page 1159 ”well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest”,  page 1162 “seismic data measurements which are made using logging sensor devices”).
	6.5	With regards to claim 5, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that wherein the elastic logs comprise one or more of compressional sonic, shear sonic, bulk density and resistivity measurements (see Avseth page 1159, we have a comprehensive database available for this study, including thin sections and cores, well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest. The thin sections and cores are used to guide the facies identification from well log data. The well log data available for classification and generation of probability density functions (pdfs) include P-wave velocity (Vp), density and gamma ray for all the seven wells. In addition, we have S-wave velocity (Vs) and resistivity data (shallow and deep) from two of the wells. Helium porosity data are available from the cored zone in well 2. The prestack seismic data (i.e., CDP gathers) both from the selected 2-D lines and from the 3-D cube have been preprocessed for true amplitude recovery and amplitudevariation-with-offset (AVO) analysis).
	6.6	Regarding claims 6, 20, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that wherein the step of: generating the elastic facies model comprises: generating, using elastic log data for the key wells and statistical analysis techniques, a reference elastic facies model defining the elastic facies ((see Avseth elastic facies are identified for elastic well lags on page 1161; figure 5; page 1162; figure 7, & and statistical models for predicting elastic facies from elastic logs are generated on page 1163-1165, figure 13-17, figures 24, 25, 27-29, a conceptual model of the deposition is generated based on the facies distributions obtained from the geophysical model and the geological model); associating the defined elastic facies with the core facies for the key wells (see Avseth et al.  page 1161, figure 5, 7, 8 the elastic facies are associated with the core facies); applying the reference model to elastic logs for non-key wells among the wells to predict elastic facies for the non-key wells (see Avseth page 1169, “Facies and pore fluid prediction from a real 2-D seismic section” Next, we use the AVO pdfs in Figure 16 to predict facies and pore fluids from the real 2-D seismic line intersecting well 2. This is the same line as the one we derived our earth model from in the synthetic case. Thus, if our earth model is more or less correct, we should expect the predicted reservoir rocks to be similar in the synthetic and the real cases. The assumption of a consistent cap rock of facies IV is reasonable because the Lista Formation, which overlies the Heimdal Formation reservoir rocks, is normally represented by silty shales (compare the classification results in Figure 11). Figure 23 shows the extracted R(0) and G along the picked top Heimdal horizon, and the predicted most likely seismic lithofacies present below the horizon. We predict mainly oil sands of type IIb and IIc within the interval where the top Heimdal horizon has a negative R(0). This is very similar to what is suggested in the earth model in Figure 20, though the subfacies of sands are not always the same. However, our oil facies pdfs represent 100% oil saturation, while the true oil saturation in the reservoir ranges between 0.2 and 0.8 (see Figure 9). This discrepancy can have an effect on the prediction of sand type (IIb versus IIc). The next step is to use the offset-dependent reflectivity information in the synthetic seismograms to see if we are able to predict the correct facies present just beneath the top Heimdal horizon. We extract R(0) and G along this horizon using AVO inversion based on generalized least-squares as available in a commercial AVO package. R(0) and G are estimated on a sample-by-sample basis for each CDP gather, as described by Walden (1991). For computational reasons, the facies are given integer numbers one through nine, according to the following scheme: 1 = facies IIa with oil, 2 = facies IIb with oil, 3 = facies IIc with oil, 4 = facies IIa with brine, 5 = facies IIb with brine, 6 = facies IIc with brine, 7 = facies III, 8 = facies IV, and 9 = facies V. For convenience, the sandy facies with oil (1– 3) are red, the sandy facies with brine (4–6) are yellow, and the shaly facies (7–9) are green. In Figure 22, we have indicated the true R(0) and G values calculated from Table 2 as well as with the predicted (inverted) R(0) and G. There is a relatively good fit between true and predicted R(0), while true and inverted G show larger discrepancies. The largest discrepancy in R(0) occurs where facies IIc is the true answer (CDP 36–60). However, facies IIc is relatively thin (∼10 m) and pinches out laterally. The largest discrepancy in G also occurs in the pinch-out zone of facies IIc. Consequently, this zone also has substantial error in terms of predicted facies. Shales of type IV and brine saturated sands of type IIc are predicted where the true answer is oil-saturated sands of type IIc. The discrepancies are likely related to tuning effects. Elsewhere, the predicted most likely lithofacies underlying the top Heimdal horizon match very well with the true facies given in the earth model); and associating the predicted elastic facies with core facies from the non-key wells (see Avseth et al. page 1161-1162, figure 5, 7, 8 the elastic facies are associated with the core facies, as in fig. 5. Rock physics diagnostics of two sandstone intervals in well 2, indicating an unconsolidated zone (facies IIb) and a cemented zone (facies IIa). The unconsolidated sands have been confirmed by core observations (Figure 4). Presence of cemented Heimdal Formation sands has been confirmed in a nearby oil field (Figure 6), fig. 7. P-wave velocity versus gamma ray (top) and density versus gamma ray (bottom) for different seismic lithofacies in training data (well 2). Note the ambiguity in P-wave velocity between facies IIb and IV/V).
	6.7	As per claims 7, 21, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the step of checking the elastic facies against Rock Physics attributes including one or more of compressional velocity (Vp), shear velocity (Vs), compressional to shear velocity ratio (Vp/Vs), acoustic impedance (AI) for consistency with Rock Physics principles (see Avseth et al. abstract, page 1162, Figure 8 (bottom) shows the Vp/Vs ratio versus gamma-ray value. Here, we observe that facies IIb can be distinguished from shales (facies IV and V) because the Vp/Vs ratio increases with increasing shaliness. Higher Vp/Vs ratios in shales than sands are expected because the shear strength in shales tends to be relatively weak compared to sands, due to the platy shapes of clay particles. further page 1175-1176, the innovation in our methodology is to link sedimentary lithofacies to rock physics properties in order to improve the geologic understanding of seismic amplitudes. In our North Sea turbidite system, we find that unconsolidated thick-bedded clean sands with water, plane-laminated thick-bedded sands with oil, and pure shales have very similar acoustic impedance distributions. However, the Vp/Vs ratio resolves these ambiguities. Hence, the set of AVO parameters R(0) and G will be characteristic for any of the defined facies, yet with some degree of overlap. R(0) contains information about the acoustic impedance while G contains additional information about the Vp/Vs ratio. Based on these observations, we conclude that AVO analysis must be employed to predict lithofacies and pore fluids from seismic data in the studied turbidite system).
	6.8	Regarding claims 8, 22, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the step generating a 3D stratigraphic grid of the subsurface region in accordance with the geological model (see Avseth page 1169-1170, Facies and pore-fluid prediction and probability maps from 3-D AVO data The next step is to expand on our results from the 2-D seismic lines and perform facies and pore-fluid predictions from 3-D seismic data. Three-dimensional AVO inversion is done FIG. 22. Seismic lithofacies prediction based on AVO inversion along the top Heimdal horizon in the synthetic seismic section in Figure 21. FIG. 23. Seismic lithofacies prediction based on AVO inversion along the top Heimdal horizon in the 2-D seismic line intersecting well 2 (Figure 19). on the turbidite system using the same commercial inversion package that was used for the 2-D line. Again, we focus only on the horizon representing the top of the system (top Heimdal). Figure 24 shows the 3-D topography (in two-way traveltime) of this seismic horizon where the geometries of the feeder channel and the lobe structure are outlined.).
	6.9	With regards to claim 9, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the step of integrating 1D, 2D and 3D stratigraphic information of the geological model into the 3D stratigraphic grid (see Caers et al. abstract, introduction, page 3 “Geostatistical integration of seismic and geological model” Seismic provides a large scale model of the presence of sand facies. The outcome of the previous section is a conditional probability of facies in blocks whose lateral resolution is in the order of 100m (extend of the Fresnel zone at these depth). However the actual CDP sampling (not to be confused with resolution) results in 12:5  12:5m blocks. The vertical resolution of the 2D probability model is around 15m The resulting seismic derived conditional probability can be used to perform classification of the facies in each block individually, however the resulting such classification model has clear limitations. The conditional probability (1) provides only a singlepoint measure of uncertainty, i.e. it measure the uncertainty of each grid-block one at a time, independent from other grid-blocks. It is an estimated facies model that might not reflect the finer scale geological understanding of the deposit. Although the R and G parameters are calibrated from fine scale well data, the resulting conditional probability (1) does not necessarily honor the well data at the finer scale.  Well data are used as a basis for obtaining the AVO pdfs, but any fine scale well-log data is missing in the seismic derived probability. In this section, we use a novel geostatistical methodology to integrate the seismic derived conditional probability of facies with a given geological model. We concentrate on the lowerchannel/upper-fan area indicated in Figure 3. This particular part of the reservoir is not penetrated by any well. Geological models Submarine channel systems have been documented from many ancient successions world-wide, the present-day seafloor and in ongoing hydrocarbon exploration and production. Unlike fluvial channel systems, limited quantitative information is available due to limited outcrop data at the reservoir modeling scale, often strong compaction and structural deformation and the bias towards detecting only the largest channels (Clark and Pickering, 1996). The scale of seismic data is usually larger than 15 m in the vertical, hence quantitative measurements of smaller scale features (1m vertical scale) are almost non-existant in the literature. Nevertheless, the purpose of this report is to provide a novel methodology for integrating any arbitrary geological model with large scale seismic data. In fact the proposed method allows to deal with the potentially large uncertainty in the geological models The single feeder channel system in Figure 3 consists of various smaller scale architectural features. In outcrop, one often observes a stacking of channel sand bodies, demonstrating channel growth resulting from the interaction between lateral and vertical amalgamation processes (Figure 4). The latter being caused by changing basin floor topograhy, salt or muddiapir action or synsedimentary faulting. Evidently, the channel growth has a strong control on the interconnectivity and the width-to-depth ratio of reservoir sand bodies”).
	6.10	With regards to claim 10, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that wherein the step of integrating the generated geophysical model, geological model and conceptual depositional model (see Caers et al. abstract, intro, page 3 “Geostatistical integration of seismic and geological mode”) comprises: for cells of the 3D stratigraphic grid, sampling properties from the geophysical model for respective cells and populating the respective cells with the sampled properties (see Caers et al., page 3 “Geostatistical integration of seismic and geological model Seismic provides a large scale model of the presence of sand facies. The outcome of the previous section is a conditional probability of facies in blocks whose lateral resolution is in the order of 100m (extend of the Fresnel zone at these depth). However the actual CDP sampling (not to be confused with resolution) results in 12:5 12:5m blocks. The vertical resolution of the 2D probability model is around 15m. The resulting seismic derived conditional probability can be used to perform classification of the facies in each block individually, however the resulting such classification model has clear limitations. The conditional probability (1) provides only a single point measure of uncertainty, i.e. it measure the uncertainty of each grid-block one at a time, independent from other grid-blocks.  It is an estimated facies model that might not reflect the finer scale geological understanding of the deposit.  Although the R and G parameters are calibrated from fine scale well data, the resulting conditional probability (1) does not necessarily honor the well data at the finer scale. Well data are used as a basis for obtaining the AVO pdfs, but any fine scale well-log data is missing in the seismic derived probability. In this section, we use a novel geostatistical methodology to integrate the seismic derived conditional probability of facies with a given geological model. We concentrate on the lower channel/upper-fan area indicated in Figure 3. This particular part of the reservoir is not penetrated by any well. Geological models Submarine channel systems have been documented from many ancient successions world-wide, the present-day seafloor and in ongoing hydrocarbon exploration and production. Unlike fluvial channel systems, limited quantitative information is available due to limited outcrop data at the reservoir modeling scale, often strong compaction and structural deformation and the bias towards detecting only the largest channels (Clark and Pickering, 1996). The scale of seismic data is usually larger than 15 m in the vertical, hence quantitative measurements of smaller scale features (1m vertical scale) are almost non-existant in the literature. Nevertheless, the purpose of this report is to provide a novel methodology for integrating any arbitrary geological model with large scale seismic data. In fact the proposed method allows to deal with the potentially large uncertainty in the geological models The single feeder channel system in Figure 3 consists of various smaller scale architectural features. In outcrop, one often observes a stacking of channel sand bodies, demonstrating channel growth resulting from the interaction between lateral and vertical amalgamation processes (Figure 4). The latter being caused by changing basin floor topograhy, salt or muddiapir action or synsedimentary faulting. Evidently, the channel growth has a strong control on the interconnectivity and the width-to-depth ratio of reservoir sand bodies). 
6.10	As per claim 11, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the step of generating a visualization of the three- dimensional subsurface region using the 3D reservoir model (Avseth et al. page 1170, the next step is to expand on our results from the 2-D seismic lines and perform facies and pore-fluid predictions from 3-D seismic data. Three-dimensional AVO inversion is done FIG. 22. Seismic lithofacies prediction based on AVO inversion along the top Heimdal horizon in the synthetic seismic section in Figure 21. FIG. 23. Seismic lithofacies prediction based on AVO inversion along the top Heimdal horizon in the 2-D seismic line intersecting well 2 (Figure 19). on the turbidite system using the same commercial inversion package that was used for the 2-D line. Again, we focus only on the horizon representing the top of the system (top Heimdal). Figure 24 shows the 3-D topography (in two-way traveltime) of this seismic horizon where the geometries of the feeder channel). 
6.11	Regarding claim 12, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the step of extracting natural resources from the subsurface region at a location determined using the 3D reservoir model (see Avseth et al. page 1176, By combining AVO parameters estimated from seismic inversion with bivariate pdfs estimated from well logs, we use Bayesian classification to predict lithofacies and pore fluids. The final results are spatial maps of the most likely facies and pore fluids, and their occurrence probabilities. We find that the system is a point-source submarine fan in which cemented clean sands are indicated in the feeder channel, uncemented clean sands in the lobe channels, and interbedded sands and shales in interchannel and marginal areas of the system. Furthermore, we predict presence of oil both in the structurally highest part of the lobe and in parts of the feeder channel. In general, our methodology provides a strategy to generate facies probability maps from 3-D seismic data that can be used as input for well log planning and risk analysis in hydrocarbon exploration and reservoir development. Such maps can furthermore serve as constraints in reservoir simulation and production forecasting).
6.12	With regards to claim 15-16, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that wherein the one or more sensor devices include: well logging tools configured to be passed through the wells and measure the elastic logs, wherein the elastic logs comprise one or more of compressional sonic, shear sonic, bulk density and resistivity measurements (see Avseth et al. 1159 ”well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest” We have a comprehensive database available for this study, including thin sections and cores, well log data from seven wells (five of the wells are located in the field of study, two are located in a neighboring field), common-depth-point (CDP) gathers from selected seismic lines, and a 3-D seismic cube covering the area of interest. The thin sections and cores are used to guide the facies identification from well log data. The well log data available for classification and generation of probability density functions (pdfs) include P-wave velocity (Vp), density and gamma ray for all the seven wells. In addition, we have S-wave velocity (Vs) and resistivity data (shallow and deep) from two of the wells. Helium porosity data are available from the cored zone in well 2. The prestack seismic data (i.e., CDP gathers) both from the selected 2-D lines and from the 3-D cube have been preprocessed for true amplitude recovery and amplitudevariation-with-offset (AVO) analysis. The processing includes spherical divergence correction, prestack f -k time migration, NMO correction, Radon-transform multiple removal, and surface consistent offset balancing. Page 1162 “seismic data measurements which are made using logging sensor devices”, see further Caers et al. page 2 “amplitude data modeling and the use of well-log data well type). 
6.13	As per claim 17, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the implementation tool for hydrocarbon exploration, development or product at a location within the subsurface region specified by the 3D reservoir model (see Avseth et al. page 1176, By combining AVO parameters estimated from seismic inversion with bivariate pdfs estimated from well logs, we use Bayesian classification to predict lithofacies and pore fluids. The final results are spatial maps of the most likely facies and pore fluids, and their occurrence probabilities. We find that the system is a point-source submarine fan in which cemented clean sands are indicated in the feeder channel, uncemented clean sands in the lobe channels, and interbedded sands and shales in interchannel and marginal areas of the system. Furthermore, we predict presence of oil both in the structurally highest part of the lobe and in parts of the feeder channel. In general, our methodology provides a strategy to generate facies probability maps from 3-D seismic data that can be used as input for well log planning and risk analysis in hydrocarbon exploration and reservoir development. Such maps can furthermore serve as constraints in reservoir simulation and production forecasting).
6.14	Regarding claim 18, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach the display device in communication with the computing device, wherein the processor is configured to generate images simulating subsurface reservoir properties represented by the 3D reservoir model (Avseth page 1168, the real 2-D stack section intersecting well 2 is shown in Figure 19. The seismic section is zero phase, peak frequency is 30 Hz, and a black peak in the wiggle display represents a positive stacked amplitude. Top Heimdal is the interface of main interest, representing the top of the reservoir. This horizon changes character laterally, and a polarity change is observed in the stack section. We assume that this lateral variation reflects changes in the reservoir rock properties; page 1169, the lithofacies are indicated both in terms of a graph and as a color display. For computational reasons, the facies are given integer numbers one through nine, according to the following scheme: 1 = facies IIa with oil, 2 = facies IIb with oil, 3 = facies IIc with oil, 4 = facies IIa with brine, 5 = facies IIb with brine, 6 = facies IIc with brine, 7 = facies III, 8 = facies IV, and 9 = facies V. For convenience, the sandy facies with oil (1– 3) are red, the sandy facies with brine (4–6) are yellow, and the shaly facies (7–9) are green).
6.15	As per claim 19, the combined teachings of Avseth et al., Caers et al., and Trudeng et al. teach that wherein the processor is configured to determine the AVO response meets the prescribed requirements by comparing the AVO response of the re-processed seismic amplitude data at the key wells to the well log datasets for the key wells (see Avseth et al. page 1159, the seismic amplitude data is processed for recovery of true amplitude and AVO analysis and page 17166, provides that the method "first assess the feasibility of the AVO method and how it works in our case, by analyzing CDP gathers at well locations in a deterministic way”, which implicitly discloses, that the seismic amplitude data are re- processed as long as the AVO response does not satisfactorily matches the one expected from the well data).
Conclusion
7.	Claims 1-22 are rejected and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        November 5, 2022